De Witt, J.
(dissenting). This action is brought to foreclose a lien for materials furnished for a building of defendants. The case was tried by the court without a jury. Defendants are husband and wife. The court gave a money judgment against Minnier, but denied the lien. Plaintiff appeals.
The defense against the lien was that the premises were a homestead, and, as such, “ not subject to forced sale on execution or any other final process from a court” (Code Civ. Proc., § 322), and that a material-man did not come within section 323, supra, which provides that “ such exemption [homestead] shall not affect any laborer’s or mechanic’s lien,” etc.
I will examine these two propositions. Our homestead law is as follows: “A homestead consisting of any quantity of land not exceeding one hundred and sixty acres used for agricultural purposes, and the dwelling-house thereon, and its appurtenances, to be selected by the owner thereof, and not included in any town plot, city, or village; or, instead thereof, at the option of the owner, a quantity of land not exceeding in amount one-fourth of an acre, being within a town plot, city or village, and the dwelling-house thereon, and its appurtenances, owned and occupied by any resident of this territory, shall not be subject to forced sale on execution, or any other final process from a court; provided, such homestead shall not exceed in value the sum of two thousand five hundred dollars.” (Section 322, supra.) Under the law of this state there is no provision, as there is in many states, for filing or recording a declaration of homestead. Ownership and occupation by a resident of the state give the right of homestead. The language of the statute is “owned and occupied”; and, *279even without the word “ occupied ” in the statute, the word “ homestead ” itself embodies the idea of occupation. (Thompson on Homesteads and Exemptions, § 100 et seq.) It is accordingly held in many decisions that, to constitute a homestead, there must be occupation. (Kurz v. Brusch, 13 Iowa, 371; 81 Am. Dec. 435; Moore v. Granger, 30 Ark. 574; Chipman v. McKinney, 41 Tex. 76; Avery v. Stephens, 48 Mich. 246, Elston v. Robinson, 23 Iowa, 210; Christy v. Dyer, 14 Iowa, 440; 81 Am. Dec. 493; Blum v. Carter, 63 Ala. 235; Charless v. Lamberson, 1 Iowa, 435; 63 Am. Dec. 457; Bowker v. Collins, 4 Neb. 494; Drucker v. Rosenstein, 19 Fla. 191, and cases cited on page 195; Thompson on Homesteads and Exemptions, § 241; Pryor v. Stone, 70 Am. Dec. 247, and note.)
Again, if a lien becomes fixed upon premises before they become a homestead, it is held in the decisions that the creation of a homestead does not divest the lien. (Tuttle v. Howe, 14 Minn. 147; 100 Am. Dec. 205; Cogel v. Mickow, 11 Minn. 478; Potshuishy v. Krempkan, 26 Tex. 307; Pope v. Graham, 44 Tex. 198; Thompson on Homesteads and Exemptions, § 317, and cases cited; 9 Am. & Eng. Ency. of Law, p. 465; McComb v. Thompson, 42 Ohio St. 139; Thompson v. Pikel, 20 Iowa, 490; McCormick v. Wilcox, 25 Ill. 274; Estate of McCauley, 50 Cal. 544; Elston v. Robinson, 21 Iowa, 534; Furman v. Dewell, 35 Iowa, 170; Cowgell v. Warrington, 66 Iowa, 666; Gunn v. Miller, 43 Ga. 377; D’Ile Roupe v. Carradine, 20 La. Ann. 244; Gunn v. Barry, 15 Wall. 611.) See, also, cases cited in last paragraph. Many of the above cases are'/ cited in Thompson on Homesteads, § 317, and sustain the text of that author. It is therefore often important to determine a\ ' on the lien accrued, and when the occupation of the premises as a homestead commenced. In this case the material was furnished between February 20, and April 28,1890. The lien for this material, if any exists, dates from the furnishing of the material, and not from the filing of the lien. (Merrigan v. English, 9 Mont. 113.)
The facts in the case at bar are as follows: The building was being erected during the time that this material was furnished. The material so furnished was lumber, molding, lime, glass, windows, doors, etc. The lower part of the house was *280of logs, a class of material not included in that furnished by plaiutiff. It does not appear just when the building was commenced. Some of the witnesses testified that defendant Minnier and wife lived on the other side of the street while the building was being erected. One witness says: “I know this house in controversy, and am acquainted with Mr. Minnier and Mrs. Minnier. I remember when the house was built. They made their home right in the house, and until it was finished. After they had the house commenced, they built a kiud of a little house of boards, temporarily, on the back part of the lot, until they could move into the house.” All agree that as soon as the house was habitable the defendants moved in. The court found that the premises were the homestead of defendants. That finding is supported, and the homestead is constituted, if there be evidence that defendants occupied the premises as a homestead when the alleged lien accrued. I think that there was such evidence. A portion of the building was of logs. These would naturally be used before the class of material furnished by plaintiff. There was evidence that defendants built a small temporary house on the ground after they commenced the building, and that they lived in that temporary structure. It is not contrary to' the evidence that defendants were living on the premises in this temporary structure after they commenced the buildiug, after the log work had been done, and when the plaintiff’s material was being supplied.
This case bears some resemblance to that of Reske v. Reske, 51 Mich. 541, 47 Am. Rep. 594, decided by Mr. Justice Cooley. The closing language of that opinion is so much in point that I give it entire. “ The question now is whether, on the facts recited, the lot had become a 'homestead ’ in a legal sense before the levy was made upon it. We are of opinion it had. The lot, as has been said, was procured for the purposes of a home, and complainant, aided by the industry and frugality of his wife, was proceeding to make it such as rapidly as their limited means would permit. They inclosed it; they had their domestic animals upon it; they came to live in the immediate vicinity; they made a well; and they put up outbuildings. Everything ' but the dwelling proper had been erected before the levy was *281made, and the complainant was bargaining with a builder for a house. If anything was lacking to make the lot a homestead, it was because the poverty of complainant had precluded his advancing his improvements as rapidly as he desired. The lot, however, in the minds and hearts of complainant and his wife, had been appropriated as a home from before the day of their marriage; it was all the home they had; it represented all their scanty means, and was the center of their domestic hopes and aspirations. They did not as yet sleep upon it or take their meals upon it; and probably, if they had done this in some of the buildings already constructed, their right to claim a homestead would not have been disputed. But this is not an indispensable condition. The man who buys a home which is all ready for occupancy cannot have it taken from him as he is attempting to move in his goods, because he has not yet eaten or slept within it. Anyone might be deprived of a homestead if so narrow a construction of the privilege should prevail. It is people like this complainant and his wife, with very limited means, that the law encourages with its promise to save their home to them if they will but secure one; and it would be a deceptive promise if it were only made on conditions which any creditor might so easily defeat. We think it was meant to be effective in cases like the present, and that complainant is entitled to the relief he prays.”
So in the case at bar, the defendants had no other property whatever. They had their all in this house. The house was situate in the town of Champion, Deer Lodge county. The husband occasionally went to Butte for a few weeks to get work. The wife stayed at home in Champion, and worked as a barber. It was in the latter part of the winter that they were building this house, and in this season of the year, which is likely to be inclement, they put up a temporary board house, in which they lived. They went into the building to which the lien is sought to be attached the moment that it was habitable. However far the decided cases go in holding that occupation is necessary to constitute a homestead, the law must be reasonable as to what occupation is. The Iowa supreme court says in Neal v. Coe, 35 Iowa, 407, cited in Drucker v. Rosenstein, 19 Fla. 196, and also in many *282other decisions and by text-writers, as follows: “While intention is not alone sufficient to impress the homestead character, yet it may be considered in connection with the circumstances. Some time usually intervenes after the purchase of property before it can be actually occupied. Even after the process of moving, it frequently takes days before the furniture can be arranged aud the house placed in comfortable condition for actual occupancy. Under such circumstances great inconvenience might arise if the homestead character was made to depend upon the actual personal presence of the members of the family. Law is entitled to and can command respect only when it is reasonable, and adapted to the ordinary conduct of human affairs.”
The supreme court of Alabama, in Blum v. Carter, 63 Ala. 240, after reviewing many of the cases which I have cited above, says: “ Guided by these principles we hold that, to constitute a valid claim of homestead, there must be an occupancy in fact, or a clearly defined intention of present residence and actual occupation, delayed only by the time necessary to effect removal or to complete needed repairs or a dwelling-house in process of construction. An undefined, floating intention to build or occupy at some future time is not enough. And this intention must not be a secret, uncommunicated purpose. It must be shown by acts of preparation of visible character, or by something equivalent to this. (Daniel v. Collins, 57 Ala. 625; Boyle v. Shulman, 59 Ala. 566: Preiss v. Campbell, 59 Ala. 635; Chambers v. McPhaul, 55 Ala. 367.)” See, also, the matter discussed in many of the cases above cited, and also in Williams v. Dorris, 31 Ark. 466; Solary v. Hewlett, 18 Fla. 756; Barnes v. White, 53 Tex. 628; Grosholz v. Newman, 21 Wall. 481; Fogg v. Fogg, 40 N. H. 282; 77 Am. Dec. 715, which cases I have examined with others cited in the valuable note in Pryor v. Stone, 70 Am. Dec. 344. Certainly, a bare intention, without visible acts, to occupy premises as a homestead would not impress them with that character.
As was said in Solary v. Hewlett, 18 Fla. 760: “In this case there is no evidence, save the allegation in the answer, that the appellee intended to repair and reside on the premises. He had taken no steps, had done no act, to impress it with *283the character of a homestead, although he owned it several months before contracting the debt upon which the judgment was found. His intentions cannot avail him under these circumstances.” But in the case at bar it is deduced from the testimony, and not at all unreasonable so to consider, that the defendants were actually upon the ground, in their temporary board house, when plaintiff’s material was furnished, and there was present the visible intention to occupy, and the persevering preparation, and the immediate occupation of the building, even before it was fully completed. These facts, I am of opinion, the lower court was justified in concluding brought the case at bar within the doctrine of the cases above cited, and from which I have made the foregoing quotations. Bona fide homesteads must be protected under the law, and on the other hand, homestead claims must hot be allowed to be made the instrument of fraud. I think the bona fides of defendants in this case is sufficiently manifest. It may be that it is a hardship upon plaintiff. He may not have security upon the building into which his material went. But he was not required to furnish the material, and it is not to every class of creditors that the law gives this special statutory security of lien.
And this brings me to the consideration of the second point in the case. Section 323 of the Code of Civil Procedure provides that the homestead exemption shall not affect any “ laborers’ or mechanics’ liens.” A homestead is thus not exempt from the lien of a laborer or mechanic. Appellant contends that in the exception the term “laborer or mechanic” is generic, and is intended to include all material-men or lumbermen, as plaintiff is in this case. Section 1370, Compiled Statutes, gives a lien to certain classes of persons, and describes them as “ every mechanic, builder, lumberman, artisan, laborer, or other person or persons, association, or partnership or corporation, that shall do or perform any work or labor upon, or furnish any material, machinery, or fixture for, any building,” etc. This list of lienors includes mechanics and laborers, and also lumbermen, and general material-men, as persons are called who furnish material. Section 322 of the Code of Civil Procedure exempts the homestead from forced sale on execu*284tion, or any other final process from a court. If the statute of exemptions had stopped here, it is plain that all persons named in section 1370 as lienors would be deprived of any enforceable lien against a homestead. But section 323 follows, and makes an exception to the homestead exemption, and specifically names the excepted classes of persons as “mechanics and laborers.” It does not, in terms, except all classes of lienors named in section 1370, but selects two of those classes and names them. If the intent was to let into a lien on a homestead all lienors named in section 1370, the statute would have said so. When it expressly selects two classes only, namely, laborers and mechanics, and designates them by name, and omits to name all other persons in whose company mechanics and laborers are found, in section 1370, the omission is certainly significant, and renders applicable the maxim “ expressio unius,” etc. It is quite true that every man who furnishes material is also, in one point of view, furnishing labor, for every finished product includes the raw material and the labor placed upon it, and, as a rule, the labor in the finished product is of much more value than the raw material. This may be observed universally. The lumberman sells boards. The greatest value in the boards is the labor placed upon them. The quarryman sells building-stones. The original cost of the material was almost nothing. The value of the finished block is almost wholly in the labor. The capitalist sells the use of money, which money represents labor. But when we deal in the wares of the lumberman, the quarry-man, or the capitalists, we do not call those wares “labor,” nor do we call the dealers in those wares “ laborers.” Therefore it does not seem to me to be the simplest and plainest construction of the statute to make the words “laborer or mechanic” include a material furnisher, because the material supplied by that furnisher is the result of labor. I am of opinion, therefore, that the words “ mechanics and laborers” in section 323, are not generic, as appellant urges, and would not include material-men and lumbermen. This view has been held in California. (Richards v. Shear, 70 Cal. 187; Walsh v. McMenomy, 74 Cal. 356.) I quote as follows from 70 Cal.: “ It is said for the appellants that it was not the intent of the legis*285lature to subject the homestead to execution or forced sale in satisfaction of judgments obtained on debts secured by liens of mechanics and laborers who perform manual labor in and about the building, and withhold such privilege from the men who furnish material therefor. Ve can see great force in the suggestion of Mr. Thompson, in his work on Homesteads and Exemptions, section 312, that there is no difference in principle between a debt due to A, who has provided me with the laud upon which I have erected my building, and a debt due to B, who has furnished the materials to build it, and a debt due to C, whose labor has built it. But where the legislature has undertaken to deal with the subject, and has declared from what the homestead shall be exempt, and with what it shall be charged, it only remains for the courts to give effect to its provisions. Admittedly, the language of the section of the code specifying in what instances the homestead shall be subject to execution and forced sale does not include the liens of material-men. The language is in satisfaction of judgments on debts secured by mechanics, laborers, or vendors’ liens upon the premises.’ The chapter of the Code of Civil Procedure which provides for liens of the nature claimed by the plaintiffs is headed Liens of Mechanics and Others Upon Real Property,’ and gives to mechanics, material-men, contractors, subcontractors, artisans, architects, machinists, builders, miners, and all persons and laborers of every class, performing labor upon or furnishing materials to be used in the construction .... a lien,’ etc. (Code Civ. Proc., § 1183.)”
I do not observe any marked distinction between the California statute and our own, nor can I agree that section 328 of our Code of Civil Procedure helps the contention that a pure material-man may enforce a lien against a homestead. Section 323 of the Code of Civil Procedure provides that this homestead exemption shall not affect a laborer’s or mechanic’s lien. I think we all concede that the enforceability of the laborer’s and mechanic’s lien is intended to be saved by this section, even granting that my construction of the words laborer” and mechanic” is correct, and that those terms are not generic, so as to include all material-men.
Now, it is further suggested that the enforceability of liens, *286including material-men’s (such as plaintiff herein), is saved by the proviso of section 328, which is as follows: “Provided, That this act shall not be construed as to in any manner relate to judgments or decrees rendered on the foreclosure of mortgages, either equitable or legal.” The construction of this proviso, as held by part of this court, makes the words, “mortgage, either equitable or legal,” in section 328, to include material-men’s liens. I cannot satisfy myself that such inclusion was intended. A mortgage is an encumbrance placed upon property by the acts of the parties, either expressly so intended by the parties or so construed by a court of equity. On the other hand, the mechanic’s, or laborer’s, or material-roan’s lien is given by virtue of an express statute. A mortgage is given by the debtor voluntarily, either expressly or by construction of equity. A mechanic’s or laborer’s or material-man’s lien is secured against the debtor without his consent. A mortgage has the characteristic of a lien, in that it is a security upon property. A mechanic’s lien is also a security on property, but it is not obtained by the voluntary act of the debtor, A mortgage is a lien, and something more. (1 Jones on Liens, §§ 2, 11.) I quote from those sections as follows: “The word ‘lien’ is here used in its legal and technical sense. Much confusion has arisen from using the word in a loose manner, at one time in its technical sense and at another in its popular sense. It is often convenient and proper to speak of the lien of a mortgage or of the lien of a pledge. Of course, it will often happen, when the word is used in this sense, that the description of the lien shows that the word is used merely to denote the charge or encumbrance of a mortgage, pledge, attachment, or judgment.” Sec. 2. “A mortgage is sometimes inaccurately called a lien. ‘And so it is,’ says Mr. Justice Story, ‘and something more; it is a transfer of the property itself as security for the debt. This must be admitted to be true at law, and it is equally true in equity, for in this respect equity follows the law. It does not consider the estate of the mortgagee as defeated and reduced to a mere lien, but it treats it as a trust estate, and, according to the intention of the parties, as a qualified estate and security. When the debt is discharged, *287there is a resulting trust for the mortgagor. It is, therefore, only in a loose and general sense that it is sometimes called a lien, and then only by way of contrast to an estate absolute and indefeasible.’ (Conard v. Atlantic Ins. Co., 1 Pet. 386, 441.)” Sec. 11. I think that the intent of the proviso of section 328 was to treat of mortgages, as the language says, and not of the material-men’s liens, which are not mentioned in terms, and which it is not necessary to include in the word “mortgage.” In this view, the proviso of section 328 looks to the saving of a security created by the act of the party, namely, a mortgage. This seems wholly just. It is right that the debtor should not be relieved from a security which he had voluntarily created. But when the statute makes this sort of a declaration, I do not understand that we must also hold that, by the same language by which it retains the security of the voluntary mortgage, it also intended to retain the security of the involuntary mechanic’s lien, which operates against the debtor in invitum, which was the creature of the statute, and not of the debtor.
The appellant cites us to Phelps etc. Windmill Co. v. Shay, 32 Neb. 19, as holding a view contrary to that which I entertain. All that is said in that case is as follows: “ Section 3, chapter 36, Compiled Statutes, provides that ‘the homestead is subject to execution or forced sale in satisfaction of judgments obtained: 1. On debts secured by mechanics, laborers, or vendors’ liens upon the premises; 2. On debts secured by mortgages upon the premises, executed and acknowledged by both husband and wife or an unmarried claimant.’ This section makes the homestead liable for a mechanic’s lien.” The matter is thus disposed of by the Nebraska court in one line of the opinion. Whatever good reasons that court had for its views are not disclosed by the opinion, which, therefore, does not give me any light. The cause of action in the Nebraska case was for supplying a windmill. The counsel in the case for the lienor put their claim upon the ground that it was for both labor and materia], and that only pure material-men were excluded by the homestead exemption. That the claim was for both labor and material does not, however, appear in the statement of facts made by the court, nor in the meager expression of opinion as *288to the law. But if the Nebraska case»was, as counsel therein argued, one for material and labor both, then the case is not in conflict with the views which I suggest; and, if the case was one for material only, all that I can say is that the case was not sufficiently reasoned out to give me any satisfaction.
This matter was suggested in Merrigan v. English, 9 Mont. 126, and the 70 and 74 California cases were called to the attention of the court. But the court held that those cases were not in point in Merrigan v. English, and said: “In each of the cases ciled the court treated the lien as a lien for material alone. In the first case cited the lien, as a matter of fact, was for material only. We do not hold that a material-man has such a lien as will be valid against a homestead. That is not the question before us.”
I am therefore of opinion that the district court should be sustained in its finding that the premises were a homestead, and also in its conclusion that a pure material-man or lumberman cannot enforce a lien against a homestead.